82 F.3d 425
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
David James BIGPOND, Jr., Petitioner-Appellant,v.Ron CHAMPION, Respondent-Appellee.
No. 95-6257.
United States Court of Appeals, Tenth Circuit.
April 9, 1996.

ORDER AND JUDGMENT*
Before TACHA, BALDOCK, and BRISCOE, Circuit Judges.**
BALDOCK, Circuit Judge.


1
Petitioner David James Bigpond, Jr., a state prisoner proceeding pro se, brought a 28 U.S.C. § 2254 petition for a writ of habeas corpus attacking his conviction in Oklahoma state court for robbery with firearms.   Petitioner alleged that:  (1) state authorities denied him due process by convicting him based upon an unsubscribed, unverified, and unfiled information, and, as a result (2) the state court had no jurisdiction to entertain his guilty plea.   The district court referred the petition to a magistrate judge.


2
After a thorough review, the magistrate recommended Petitioner's § 2254 petition be denied.   The magistrate liberally construed Petitioner's due process claim as a claim that his plea was not knowing and voluntary.   The magistrate concluded Petitioner was procedurally barred from challenging the voluntariness of his guilty plea in this, his third petition for post-conviction relief.   The magistrate also rejected Petitioner's claim that the district court lacked jurisdiction to entertain his guilty plea.   The magistrate took judicial notice of state court records which contained one information that was file stamped, properly endorsed, and verified.   The district court adopted the magistrate's recommendation and denied Petitioner's § 2254 petition.


3
We have reviewed Petitioner's brief, the district court's order, the magistrate's recommendation, and the entire record on appeal.   Based on our review, we find no reversible error and affirm.1


4
AFFIRMED.



*
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.   The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of 10th Cir.  R. 36.3


**
 After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.   See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.   The case therefore is ordered submitted without oral argument


1
 We grant Petitioner's motion for leave to proceed on appeal in forma pauperis.   We grant Petitioner's request for a certificate of probable cause and dispose of this case on the merits.   We deny Petitioner's motion to compel the State of Oklahoma to produce Petitioner's pre-trial and trial transcripts and information sheet